2x




OFFICE   OF THE A-ITORNEY    GENERAL   OF TEXAS

                    AUSTIN
                  boble                                  2


           ~6 gnoroaoe0 bY the tOto of tho r evo r a lteW ordltal     this
           ar&lo   8tOtO 18 80 k     t?uOto. Of the -4o   4    MOt l(yrrbto
              &t 8 q U@ tt@ r t @o~OUXtti~   80th.Dirtrid   o ftio .
                                                                   ld th#
              r r a i8tOtOB fWOiVd.      h I da fthI, 8h O)r o r t@ @o ta k M 8t
          h 088 th8t hOO 110 lOW8 ~iritiXl& it8 pur.&880      ot pilltO& Or
          0-r      mt4rfo18  troll o uto r lto~ *omo**,   rrJ rboao      WOho8-
          w ngalatlonr lro oaoh that aarmor-pomrt             or C.0.! . or-
          4U8     mn bo hamdlri.
                          Sha ruthorltv oi rour              hjm*nt         w aoorpt rad 81~
          t#d     tuaoral        tollao l8 fOUad la Peotlon 2           0mbmstlQn        10, or
          ~8 aumnt Appro rlrtlon uu, e,mtr rlu b23, iota nqp4.h~
          &88iOa#b78h Led 81otthr8,rhiah pn>tiaOBI
                        "@tit*& stOtO8 *Pond8 lab Ma.  ZbO pOpOr
                  OtiiOOr O? OfliOOr8  Of bw "t8tO CoparUnt8,
                  buroouo, or dltlrloa8 or Ptato lmaaloo   lra horo-
                  by OuthOriSed to aok@ lpplioatlon for ld8OOOpt
                                M t.O?lllOtmttt8   o r iun4~     fmm
                              &t.8@OOVr-nt     to b. Q8@4 OILFt8ti
                  oooparrtiv~ on6 otho* herrri   rojOot8     81~3 pro-
                  @IlDI i8 nX.8,         1lio1QdfBg0~180motion              Of   mbllo
                  bUililding*,
                  8Uoh lOdO?al
                  EtotO    -WooIUt     lro
                  opeeltlr purpor
                  Bent, bail8ubloot
                  th18    Aot.“

j$,.?~,                   It   18 8 fullf8?          pria*lpli   of law, t*Wlrtnlt        110
          oltotion ot luthorltl,pablie ottl@rothat8n4 ltP M k h
                                                              #o vr
I.,-
   #ml?:,%
        8reh -?8     88 Or. roafornb upon t8r bI 18~. xo t1rd
   10 provl8lon of low lathorldag  tho Ftotr DeporkMt oi Eaalth,
   lXpro8oly or b bpliOotlOa, to lOttep     endt l4~id8kr  F8dOr81
          fUU48    t0; t&O L nOtit
                                WlOthW    d
                                        8t8ti Of 8t8tOOo   It r0ii0tfb
          that the Ctoto Plprrtiwat
                                 of Poblio &ath   of th8 %Rt@ Oi
      -8@   eo a no lBlinioter
                       t       8uoat;ol p o o lhlgtrta   t0 pQrOha88,
      With rQttd8 pR#VidOa by the Unltdl ?+otoo Oov*-at,     lUPPliOO
          fer both the TW~O on6 ROW mosrrioobolth                      bpaMnt*.
                          In vlor or our bn8w.r to row                win    V-rti-,      no
          UWUW8      to    TOW     8Ub8ldhrr         lnqulrlrrl-o n@OO8MrI*
Tha wtorlofr   ra.108.4   with pur lottar of lnqulrr